﻿I take pleasure in congratulating you, Sir, on your election as President of the thirty-ninth session of the General Assembly, to which the world looks with considerable anticipation and attention. We are all the more pleased in that you represent a country that is linked to mine, Syria, by a common struggle against two racist regimes and against all forms of racial discrimination and colonialism, both old and new. Your election to this high office is recognition by the world community of the important and unique status enjoyed by the African continent in general and by your country, Zambia, in particular in contemporary international life.
81.	At the same time, we wish to salute Mr. Jorge Illueca, the President of the thirty-eighth session of the General Assembly, who conducted our work with wisdom, dynamism and ability. We congratulate him on the achievements recorded under his presidency.
82.	We commend the wisdom and effectiveness of the Secretary-General and his firm interest in the cause of peace and justice. We wish to reaffirm our full confidence in him and pledge our continued sincere readiness to co-operate with him in his brave efforts aimed at ensuring the effectiveness of the United Nations role in international contemporary relations and in solving international conflicts.
83.	We wish warmly to congratulate Brunei Darussalam on its independence and its admission to membership of the United Nations.
84.	The General Assembly is holding its thirty- ninth session in complicated and difficult international circumstances. The international situation continues to deteriorate. Political, economic and social tensions in the world are being aggravated as a result of the disequilibrium in international relations, the widening gap between the industrialized and developing nations, the alarming escalation of the arms race and the increasing tension in various parts of the world. All these developments make it essential for us to examine seriously and responsibly the various problems from which the peoples of the world are suffering, as well as the causes of the dangerous international tension, and to seek appropriate solutions thereto within the framework of the United Nations and in accordance with the principles and purposes of its Charter. All the countries of the world are aware of the difficulties facing the Organization and preventing it from assuming its basic role in the various fields of international relations. We all know the sources, causes and results of those difficulties. The enhancement of the role of the United Nations in the maintenance of international peace and security is an indispensable factor in building an international community in which justice and peace prevail and which is free from the evils of colonialism and from all forms of racism, aggression and hegemony.
85.	While the world is afflicted by many hotbeds of tension and confrontation, the Middle East region remains the most dangerous and most explosive, the most threatening to international peace and security. It is no secret that this region, by virtue of its vital strategic location, its vast economic potential and its ancient spiritual and cultural heritage, is one of the most sensitive and complex regions of the world. It lies at the heart of the ancient world, at the point of contact between the Orient and the Occident. It overlooks the three most important waterways of the world: the Mediterranean Sea, the Gulf and the Red Sea. Its reserves of energy exceed those of the rest of the world by more than half. In addition, the area is the cradle of the three monotheist religions.
86.	Throughout the phases of its long history, this region has witnessed various waves of invaders and conquerors. Until recent times, it was a base for colonialists, and most recently, part of its territory, namely Palestine, has become a foothold for racist settlers.
87.	This region is regarded today more than ever as a unique strategic target by the forces of imperialism and world monopolies; in order to reach and dominate it, the most modem types of warships, aircraft carriers and nuclear weapons are being amassed. It is clear that these brute forces have not heeded the lessons of ancient and recent history. They are trying to repeat the same historical mistakes as their old and new colonialist predecessors, for which they paid a very dear price, indeed.
88.	It is reprehensible to see a racist colonialist spirit reappearing in our era, the era of decolonization, in an attempt to forge the history of the region, focusing on the marginal and non-essential issues, while obscuring all things constant and essential. The aim is to cast doubt on the history of this region, to dismember its national structure and to obliterate its true identity in order to facilitate the fulfilment of two extremely dangerous objectives: first, the consolidation and legitimization of the interests of imperialism in the Arab region—this is what world imperialism is seeking to achieve; and secondly, the uprooting of the Arabs and their replacement by settlers—this is the quintessence of the Zionist movement, which utilizes both the Torah and the Nazi doctrine of security. It is evident that these two objectives move in full co-ordination at all times irrespective of who leads the imperialist forces and the Zionist movement.
89.	An in-depth review of the main events of the region and the concurrent Israeli aggressions backed by the forces of imperialism in 1956, 1967 and 1982 confirms these facts. It also confirms that the imperialists and the racist Zionists would take account of everything except the rights of the peoples of the region and their national interests. They attempt to exploit everything available in this region: human beings, lands, oil, history and even religion for the sake of fulfilling their colonialist objectives. They do not hesitate to declare publicly that they have vital interests in our region which they cannot give up even if this were to lead to a nuclear confrontation. They act in our region as if our interests are less important than theirs. They demand that we make peace with our enemies at any cost because they are their allies, and that we antagonize our friends unjustifiably because they are their enemies. They consider our defensive weapons as offensive ones. They regard our territorial waters as international waters. They view our resistance to occupation as terrorism. They collude with some Arab leaders in order to undermine the unity of the Arab ranks and to make them shirk their commitments. Then they pretend to be worried over the present divisions within the Arab fold, and they appeal to us to close ranks, but only under the Israeli umbrella.
90.	This is the substance of the plan of the Camp David agreements and this is the quintessence of the Israeli concept of security to which the United States totally adheres. This is the core of the strategic alliance between the United States and Israel.
91.	There is countless proof of what I have said. The United Nations, which, since its inception, has been witness to the history of the Arab-Israeli conflict and the Palestinian question, and which has adopted hundreds of resolutions to deal with these questions, is fully cognizant of the party that is mainly responsible for the non-implementation of these resolutions, and those who hinder the achievement of a just, comprehensive and lasting peace in the region based on Israel's withdrawal from all occupied Arab territories and the realization of the inalienable national rights of the Palestinian Arab people, including their right to repatriation, self-determination and the creation of an independent state on their native soil in Palestine, under the leadership of the PLO, their sole legitimate representative.
92.	The rejection by Israel and the United States of the call for the convening of an international peace conference on the Middle East within the framework of the United Nations, and the recent use by the United States of its veto against a draft resolution in the Security Council' condemning the Israeli practices in southern Lebanon are but new proof of their wish to abolish the role of the United Nations and of their contempt for the will of the international community.
93.	The inability of the United Nations, more particularly the Security Council, to curb Israel's expansion and to bring about peace in the Middle East cannot be attributed to any shortcoming in the Charter of the United Nations or to a weakness in its provisions. On the contrary, the Charter provides for the imposition of sanctions against the aggressor State, including the formation of armed forces from all or most of the countries of the world in order to suppress the aggressor by force and end the aggression. However, the United States, which, under the Charter, has particular responsibilities for the maintenance of international peace and security, as a permanent member of the Security Council, prevents the United Nations from assuming its role in this regard. It obstructs the Charter and prevents justice from prevailing by using its veto whenever the matter is related to Israel's aggressions and violations, to the extent that it has become evident to the international community that the United States power of veto has been mortgaged to Israel in all that concerns United States policy in the Middle East. In other words, Israel is the only country in the world that enjoys a special immunity.
94.	United States support to Israel is not limited to that dangerous political weapon; it goes further and arms Israel with the most advanced types of weapons, thus transforming Israel's arsenal into the fifth most modem in the world. The United States is not content with the limitless political and military aid it extends to Israel, but provides it also with economic and financial assistance amounting to more than $3 billion a year—in other words, at a rate of $ 1,000 per Israeli per year, an amount which exceeds the average per capita income in more than 100 of the world's countries.
95.	There is no need for further proof of the responsibility of the United States for Israel's acts of aggression, or its violations of the principles and norms of international law, for its contempt for the Charter of the United Nations, and for its pursuit of policies of expansionism, racism, occupation, injustice, terrorism, Judaization, colonization, expulsion and annexation.
96.	In the face of all these facts and figures, the United States still talks about its eagerness to bring about peace in the Middle East. In this context, we cannot but pose a number of questions.
97.	Does the United States, by supplying Israel with all these advanced weapons, help Israel to accept peace, or is the opposite true?
98.	Does the United States, by rescuing the Israeli economy and by providing' Israel with massive financial aid after each of its acts of aggression, encourage Israel to seek peace or to persist in its occupation and colonization and to perpetrate further aggression?
99.	Does the United States, by mortgaging its veto to the Israelis, enhance Israel's confidence in peace or its confidence in its ability to wage war and carry out aggression with impunity?
100.	Do the attempts to humiliate the Arabs, to belittle their intelligence, to deny their rights and to disregard their national interests help to build good United States-Arab relations, or is the opposite true?
101.	Would the Suez Canal have been closed to international navigation for several years and would the price of oil have soared as it has if it had not been for Israeli occupation and expansion?
102.	Finally, does the direct military involvement of the United States on Israel's side, which endangers the lives of hundreds of Americans, serve the cause of peace in the region?
103.	United States insistence on settling the Middle East problem and the Palestine question on the basis of the Camp David agreements or through partial and separate solutions has heightened tension in the region and multiplied the explosive factors. It has enabled Israel to intensify its installation of settlements in the occupied Arab territories and to strike out in every direction. Thus, Israel annexed Jerusalem and the Golan Heights, and it invaded Lebanon and continues to occupy important parts of it. We know that the United States is a super-Power that can threaten, strike at, destroy and wipe out thousands, even millions, of people. But we also know that it can never conquer the will of peoples.
104.	The Syrian Arab Republic, on the other hand, reaffirms that a just peace in the Middle East must be based on the provisions of the Charter and of the relevant resolutions of the United Nations. Accordingly, we have supported the call to convene an international peace conference on the Middle East and welcomed the proposals by the Soviet Union on a Middle East settlement, of 29 July 1984.
105.	The world still remembers the tragedies and horrors of the Israeli invasion of Lebanon. We do not wish to describe again the crimes and atrocities committed in Lebanon by Israel, with United States support. Suffice it to say that the abrogation of the accord imposed on Lebanon by the United States and Israel, and aimed at turning Lebanon into an Israeli protectorate, represents a significant turning-point and a victory of the will of the oppressed peoples and the determination of the international community, which condemned the Israeli invasion, its barbarity and its evil objectives.
106.	Since the abrogation of that sinister accord, the guns have been silent in most of Lebanon. National dialogue has started among the conflicting Lebanese factions for the first time in 10 years. A Government of National Unity has been formed. Political and social tensions have subsided. Barricades between East and West Beirut have been dismantled. Tripoli, in the north, has resumed normal life. Agreement has been reached on security plans and political reforms that would bring about security in the remaining parts of Lebanon and guarantee political participation to all Lebanese factions without exception.
107.	However, it is worrying indeed to witness the continuing Israeli occupation of many parts of Lebanon and Israel's oppressive and brutal practices against the civilian population. None the less, Lebanese national resistance, which rose from the rubble of the Israeli invasion, will not subside until the whole of Lebanon is freed from Israeli occupation.
108.	No words can express the Syrian position better than those spoken by President Hafez Al Assad at the Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi in March 1983—a time when Syria was in the midst of one of the most difficult situations as a result of the Israeli invasion:
"Israel and the United States are chasing a mirage. The aspirations, homeland and just rights of peoples cannot be buried through the use of guns.
"The Palestinian people will remain strong and will continue to defend its rights. The cause of Palestine will remain our own cause, which we shall honourably defend and which we shall not forsake; nor shall we allow it to be liquidated and forsaken.
"As for brotherly Lebanon, we shall remain faithful to our fraternal commitment towards it. We shall stand strongly at its side and do all in our power for the liberation of its territory and the safeguarding of its unity and independence.
"Syria will remain the fortress on whose walls shall be crushed all attempts by United States imperialism and by zionism to expand, impose hegemony and vanquish the Arabs.
"In spite of all that has happened, I am fully confident of a bright future and of achieving victory over the aggressors."
109.	The severe economic crises confronting the world in recent years should prompt the Western industrialized countries to realize that the continuation of progress and development as a one-directional path no longer meets the requirements of our time, in which all peoples of the world look forward to the establishment of a new international economic order and the building of equitable international economic relations. Only in those conditions can the developing countries catch up with technological progress, acquire the resources needed for their development, meet their basic requirements, and thus reduce the gap between the industrialized and the developing countries.
110.	The international community must also face up to other contradictions and disequilibrium owing, on the one hand, to the enormous expenditures on the production and development of nuclear arms, and, on the other, to the ever-increasing resort to economic pressures by the imperialists against developing nations as a means of political blackmail. The prohibition of the use of such means and the establishment of the foundations of international economic security are indispensable in building and enhancing confidence in international economic relations.
111.	The world is confronting a dangerous escalation in the arms race, particularly nuclear arms. This is contrary to the aspirations of the peoples of the world, who pinned their hopes on the implementation of the provisions of the Final Document of the Tenth Special Session of the General Assembly, devoted to disarmament. Today, the arms race represents a serious obstacle to the establishment of balanced international relations based on mutual confidence. International peace and security cannot be maintained through the arms race, but only through right and justice, through the elimination of all forms of aggression, and by the exercise by the peoples of their right to self-determination and to benefit from their wealth and national resources.
112.	The deployment of medium-range nuclear missiles in some countries of Western Europe has contributed to aggravating international tension, the result of which can only be further escalation of the nuclear-arms race.
113.	We support the efforts aimed at cessation of the production of nuclear arms and destruction of the stockpiles of such weapons. We stand against the militarization of outer space. We demand the full implementation of the Treaty on the Non-Proliferation of Nuclear Weapons, the dismantling of military bases and nuclear installations in the Mediterranean region, the elimination of all forms of aggression from the region and its transformation into a nuclear-free zone of peace.
114.	The link between European security and security in the Mediterranean region is a historical geographical fact that cannot be ignored. Any security arrangements that may be made in some European countries must be accompanied simultaneously by similar security arrangements in the Mediterranean region, together with international guarantees not to use the nuclear installations existing on the territories of some European countries against the countries of the Mediterranean.
115.	The Syrian Arab Republic once more draws the attention of the international community to the fact that Israel's nuclear capabilities and its persistent refusal to ratify the Treaty on the Non-Proliferation of Nuclear Weapons and to place its nuclear installations under international control constitute a real threat to the security of the Mediterranean countries and the Middle East as a whole and obstruct the establishment of a nuclear-free zone. The Syrian Arab Republic supports the idea of making the Middle East region a nuclear-free zone in order to lessen tensions in the region, in accordance with General Assembly resolutions.
116.	The tense political situation resulting from the escalation of aggression and the inability to deter it places the world on the brink of an abyss. In southern Africa, the racist minority regime of Pretoria is still pursuing its evil racial policy of apartheid and its illegitimate occupation of Namibia, in defiance of the international community and its will, as embodied in the Charter and resolutions of the United Nations. The racist regime continues to enjoy persistent and increasing support by some Western European countries and the United States, contrary to their obligations under the provisions of the Charter and resolutions of the United Nations.
117.	Furthermore, the alliance between that regime and the racist regime in Tel Aviv and their collaboration in various fields—in particular, the military and nuclear fields—as well as the co-ordination of their aggressive policies and plans further exacerbate the situation in the region and represent a threat to the peace, security and stability of both Africa and the Middle East.
118.	The rejection of the "new constitution" in South Africa by the Security Council in its important resolution 554 (1984) of 17 August 1984, which declares it to be contrary to the principles of the Charter of the United Nations and hence null and void, renders the racist regime in South Africa illegal and transforms it from a regime already condemned by the overwhelming majority of the international community into an illegitimate entity which must be brought down by whatever means.
119.	The Syrian Arab Republic stands firmly by its African brothers in South Africa and Namibia struggling against the racist Pretoria entity, just as it firmly supports the struggle against the racist Zionist entity in occupied Palestine. We reiterate our total support of the right of the peoples of Azania and Namibia and their liberation movements to struggle by all means—including armed struggle—and to confront the racist minority regime in order to free their countries from colonialism, occupation, racism and
120.	We also firmly support the struggle of the African front-line States against the policies of occupation, aggression, subversion and blackmail practised by the Pretoria regime in order to keep them in submission and to create new conditions aimed at consolidating its racist, colonialist policy.
121.	The question of Cyprus has become one of the major problems preoccupying the international community in general, and the Mediterranean States members of the non-aligned movement in particular, because of its implications for the security and stability of the region. A just solution of this question can be achieved only through the implementation of the relevant United Nations resolutions, in a manner that would preserve for the Republic of Cyprus its sovereignty, independence, territorial integrity and non-aligned status through negotiations between the two communities. We hope that the efforts of the Secretary-General will be crowned with success.
122.	With regard to the situation in Afghanistan, we reaffirm the need to recognize the right of the legitimate Afghan Government to defend its county's independence and sovereignty against any foreign interference. We are very keen on keeping that country, which is linked to us by ancient historical ties, a member of the Movement of Non-Aligned Countries. We hope that the countries neighbouring Afghanistan, with which we enjoy the same close historical links, will be able to settle the differences among them. We are closely following the negotiations currently taking place at Geneva through the Personal Representative of the Secretary-General, and we wish them success.
123.	The reunification of the two parts of Korea has become an urgent necessity dictated by the interests of international peace and of the Korean people. Transforming the territory of South Korea into a United States nuclear base is extremely dangerous not only for the security, peace and achievements of the Korean people but also for the security and future of the Far East. In our view, the implementation of the United Nations resolution related to the Korean problem, which calls upon the United States to withdraw its forces from South Korea, is the right course for solving the problem.
124.	The world has for years been following with concern the developments in Central America and the Caribbean, developments that have now acquired serious dimensions and constitutes a direct threat to international peace and security. Such developments have been evident in the aggressive acts and military manoeuvres of the United States in the region that have increased tension and undermined the right of the people to self-determination and to choosing the regime they deem fit. Examples of such United States acts of aggression against the progressive regimes in the region are the occupation of Grenada last fall, the mining of the territorial waters of Nicaragua this year, the use or threat of use of force, the recourse to pressure, political blackmail, economic blockade, and the financing, supplying and use of mercenaries. One of the most sacred rights proclaimed in the Charter of the United Nations for the peoples of the world is the right to freedom and self-determination without any external interference.
125.	In conclusion, we reiterate our commitment to the Charter of the United Nations, which was born of the tragedies of the Second World War during which millions perished. We reaffirm the need to remove all obstacles in the way of the United Nations assuming its full role as prescribed in the principles and purposes of the Charter, so as to fulfil the hopes of PEOPLES in this world Organization.
